Slidei.l, O. J.
This suit was brought in February, 1853, upon a note made by the firm of A. L Addison & Co., dated 24th May, 1845, and payable one year after date.
It is proved, that the defendant was, at the date of the note, a member of the firm of A. L. Addison & Co.; that the firm name was signed by him; and that they had compromised most of their debts at fifteen cents on the dollar. The defence rests entirely on the plea of prescription; and the only question to be determined is, whether an interruption of prescription has been proved. The reliance of the plaintiff is upon a conversation had between Macmurdo and a witness, who was sent to him in November 1848 to ask payment of the note, or obtain some settlement from him. The substance of the witness’ testimony is, that when he exhibited the note, and asked the defendant what he would do in regard to it, the latter answered he would not pay it; that it was a debt of A. L. Addison & Oo.; that they had compromised nearly all their debts at fifteen cents on the dollar; that he was willing to pay that amount on the face of the note and take it up, but that he would not pay any more. On further examination, .the witness said he could not state whether the defendant used the word debt or note, or indeed whether he used either, when alluding to it as one of the obligations of the old house of A. L. Addison & Go.
In treating of the causes which interrupt prescription, the Code says: Proscription ceases likewise to run, whenever the debtor or possessor makes aclcnowledgment of the right of the persons whose title they prescribed, or as is expressed in the French text, which is taken from Article 2248 of the Napo*17leon Code: La prescription, est interrompue ógalemont par la reoonnaisance que le débiteur, ou la possesseurs, fait du d/roit de celui contre lequel il pres-crivait.
In estimating the effect to be given to the conversation above mentioned, it is proper to consider what is the effect of an interruption. The effect would be to destroy the consequences which otherwise would have resulted from the lapse of time between the maturity of the note and the date of the conversation, that is to say, the note being subject to the proscription of five years, and more than two years of this time having already run, if there was an interruption, its effect would be to give a new date as the starting point for the cause of prescription; so that the note would be proscribed, not in ñve years from the 27th of May, 1846, which was the original condition of the contract, but in five years from November, 1848. As, therefore, the alleged interruption practically affects the rights and obligations of the parties to a contract, it is reasonable to require, then, the proof of an assent to such a change on the part of the debtor, should be clear and unequivocal. It is not indeed necessary that the assent should be express; it may be inferred. But the circumstances should be such as to justify a reasonable presumption that the debtor was willing so to change his position for the creditor’s benefit.
Applying these principles to the case before us, we are not prepared to say that an assent to the interruption of proscription, clearly results from what was said by the defendant. Wo consider thb conversation, taken as a whole, as a proposition, by the defendant, to buy his peace, as an offer of partial payment, upon condition that the note should be given up to him, which proposition was declined by the debtor, and so the position of the parties remained unchanged. It does not appear to us to amount to such an “acknowledgment of the right” of the creditor as the Code contemplates.
“We have looked into the cases in our own Reports, cited by the plaintiff, and do not think they cover the case before us. A brief review of them will show the difference.
In Carraby v. Navarre, the court deduced the acknowledgment which interrupted prescription, from a request of indulgence, coupled with the expression of the debtor’s expectation of receiving, from a certain source, a sum which would enable her to pay the debt, to which request the creditor seems to have assented. 3 La. 263.
In Lafourcade v. Barran, 8 La. 283, the testimony was, that the debtor had stated the debt was a just one, and had asked the creditor to wait, and from time to time made promises that he would pay when his wife’s estate should be settled; when his wife’s property should bo sold, &c. Martin, Justice, in affirming the judgment of the district court, who had held there was an interruption of prescription by reiterated promises, observes i “ Interruption by an intermediate promise and assumpsit is alleged on the part of the plaintiff and, as believed by the court below, was fully proven; and from an attentive examination of the evidence, our minds have been brought to the same conclusion.”
In Shiff v. Hertzog, 12 La. 456, the debtor speaks, in his letter, of the note as one “dont je vous suis redevable,” wlviefo I owe you; says his other creditors have given him, some years previous to the date of his letter, a delay of nine or ten years without interest, and his duty to them obliges him to postpone the plaintiff’s claim for a like period, and hopes ho will consent to the *18arrangement. The creditor does not appear to have declined the offer; and brought suit at the expiration of the proposed delay.
In Montgomery v. Lemstones, 8 Rob. 147, there were payments made out of the hire of certain slaves left in the possession of the creditor by the debtor, and this possession was considered a standing acknowledgment on the part of the defendant of his indebtedness. So far as the decision in the case rests upon another and independent ground, the letter of defendant mentioned in the opinion, we might hesitate in giving it our concurrence. It seems to conflict with the subsequent case of Blossman v. Mather, 5 An. 335. But at all events there was no declaration of the debtor, that he would not pay anything unless the creditor submitted to a reduction.
In Parker v. Bernard, 9 Rob. 19, the prescription was held to have been interrupted by partial payments, which do not appear to have been tendered or received with any qualification whatever. It was a clear case of interruption.
In Butler v. Ford, 9 Rob. 113, the evidence showed that a few months before the suit was brought, the debtor, who was a surety, not only acknowledged his creditor’s right to be paid, but promised expressly to pay if his principal did not.
As our law of prescription and statutes of limitations in common law States have their points of difference, we think it most safe to rely upon our own jurisprudence and the principles of the civil law'in matters of prescription.
It is therefore decreed, that the judgment of the District Court be reversed, and that there be judgment for defendant; the plaintiff paying costs in both courts.
Vooriiies, J., Buchanan, J., and Campbell, J., concurring.